Citation Nr: 1341839	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1971, including a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a decision dated January 2012, the Board reopened a prior final decision on a claim of entitlement to service connection for PTSD, and granted the claim on the merits.  This terminated the appeal to that claim.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also in the January 2012 decision, the Board found that the Veteran's PTSD claim also encompassed a diagnosis of MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include MDD, was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

A January 2012 RO rating decision awarded an initial 30 percent rating for PTSD effective November 1, 2004.  The Veteran did not initiate an appeal with that decision.  Therefore, the Board has no jurisdiction over the initial rating claim.  Grantham, 114 F.3d at 1158-59.  As such, the Board finds that the Veteran's representative has incorrectly identified an initial rating claim for PTSD as the issue on appeal.  As the service connection claim for MDD is granted in full, the Board finds that no prejudice accrues to the Veteran in not returning the claims folder to the Veteran's representative for argument on the correct issue on appeal.

The Veteran's representative asserts that the Veteran seeks to establish his entitlement to service connection for Crohn's Disease, adenocarcinoma of the jejunum, peptic ulcer disease and chronic obstructive pulmonary disease (COPD).  See Written Brief Presentation dated October 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, which are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's MDD is related to events during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD, have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD.  He served in-country in the Republic of Vietnam as a helicopter door gunner from September 1970 to August 1971, wherein he was exposed to traumatic events productive of his PTSD.  He asserts that his MDD is related to the stressors supporting his service-connected PTSD or, alternatively, that his MDD is caused and/or aggravated by his service-connected PTSD.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran underwent VA Compensation and Pension (C&P) examination in February 2012 in order to obtain an opinion as to whether the Veteran's MDD was due to events in service and/or proximately due to service-connected PTSD.  Following interview and examination of the Veteran as well as review of the claims folder, the VA examiner provided the following opinion:

The Veteran was considered to have been in sound condition when examined and inducted in the military, and there is no evidence demonstrating that a psychiatric or mental disorder existed prior to entrance into the service.  There is no reported family history of psychiatric disorder.  The Veteran presently meets full DSM-IV diagnostic criteria for Major Depressive Disorder.  The Veteran's depression symptoms reportedly cause significant distress or impairment in social, occupational, and other important areas of functioning.

Based on this examiner's clinical experience and expertise (together with examination of the patient, interview information, and review of the VA Claims file and medical service and electronic records), the Veteran's presenting symptoms of Major Depressive Disorder are at least as likely as not "related to the Veteran's active service or service connected condition to include PTSD."

In the opinion of the Board, the VA examiner provided an unambiguous opinion that the evidence is at least in equipoise as to whether the Veteran's MDD is due to in service events, or proximately due to service-connected PTSD.  There is no contrary opinion of record.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's MDD is related to events during his active military service.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to MDD, is granted.

As this decision resolves all matters in favor of the Veteran, any potential error on the part of VA in notifying or assisting the Veteran regarding the claim on appeal has been rendered harmless.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

Service connection for an acquired psychiatric disability other than PTSD, to MDD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


